                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

Continental Resources, Inc., an                  )
Oklahoma corporation,                            )
                                                 )        ORDER
                Plaintiff,                       )
                                                 )
        vs.                                      )
                                                 )
Rick Fisher and Rosella Fisher,                  )        Case No. 1:18-cv-181
                                                 )
                Defendants.                      )

        On January 10, 2020, the parties filed a Motion for Status Conference. The court GRANTS the

motion (Doc. No. 36) and shall schedule a status conference for January 30, 2020, at 1:00 p.m. CST by

telephone. The court shall initiate the conference call. The parties shall submit a written statement of the

their positions at least three (3) days prior to the status conference.

        IT IS SO ORDERED.

        Dated this 15th day of January, 2020.

                                                          /s/ Charles S. Miller, Jr.
                                                          Charles S. Miller, Jr., Magistrate Judge
                                                          United States District Court
